Citation Nr: 9932228	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1994 to July 
1994 and from September 1997 to August 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in February 1998 
when it was remanded to obtain additional service medical 
records.  The requested development has been completed.  
Additionally, service medical records from the appellant's 
second period of service were obtained.

In July 1999, the appellant's claim of entitlement to service 
connection for a right knee disability was remanded again to 
obtain additional medical records and a VA examination of the 
appellant.  The requested development has not been completed 
because the RO and the appellant's representative have been 
unable to locate the appellant.  In view of the extensive 
efforts made by the RO to locate the appellant, the Board 
finds that the RO has complied as fully as possible with the 
February 1998 remand.  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993) ("In the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.").  
Accordingly, the appellant's claim will be decided on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (1999) (failure 
to report for VA examination); see also 38 C.F.R. § 3.158 
(1999) (abandoned claims).


FINDING OF FACT

The medical evidence of record does not currently establish 
the presence or diagnosis of a right knee disability.


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
is not well grounded, and there is no further statutory duty 
to assist the appellant in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that, on February 17, 1994, the 
appellant's right knee was examined for complaints of pain.  
His knee had full range of motion and no swelling or 
bruising.  He was diagnosed with overuse syndrome of his 
right knee.

The appellant was treated for right knee pain again on March 
9, 1994.  He stated that he had experienced pain for two 
days, but that he had not sustained any trauma to his knee in 
the past 72 hours.

On March 16, 1994, the appellant reported that his left ankle 
had been swollen for one day.  A physical therapist felt that 
the appellant's cartilage was worn in his right knee and 
ankles.  The appellant stated that these conditions existed 
in high school, prior to service.

The appellant was examined again on March 31, 1994, for ankle 
and knee pain.  The appellant had full range of motion and 
strength and no swelling or redness.

In April 1994, the appellant was evaluated for an EPTS board 
because of concern that his bilateral knee and ankle pain 
would not improve in the military environment.  The physician 
noted that the appellant had a history of patellofemoral pain 
syndrome and ankle pain.  He observed that the appellant had 
never passed a physical fitness test even in Basic Training.  
The appellant's knees were without crepitus, effusion, or 
laxation.  The appellant's ankles were without laxity, 
drawing, or tilting.

At a May 23, 1994 Entrance Physical Standards Board (EPSBD) 
Proceeding, the appellant complained of bilateral ankle pain.  
The appellant admitted to bilateral ankle pain prior his 
coming on active duty.  He stated that this pain prevented 
him from playing football or running track and field during 
high school.

The examiners noted that the appellant had decreased, by five 
degrees, range of motion on dorsiflexion bilaterally of his 
ankles.  Palpation of the medial and lateral malleolus was 
positive for tenderness.  An X-ray examination was negative.  
The diagnoses were bilateral ankle pain and decreased range 
of motion bilateral ankles 5 degree dorsiflexion.

The EPSBD found that the appellant was medically unfit for 
appointment or enlistment and that, in the opinion of the 
evaluating physicians, the appellant's conditions existed 
prior to service.

The appellant acknowledged that he agreed with the medical 
findings of the EPSBD.

At the appellant's June 1994 separation examination, the 
examiner noted positive patellar grind and decreased 
bilaterally range of motion of the ankles.  The examiner 
noted that, prior to service, the appellant had had patellar 
femoral syndrome [PFS] of the knee and ankle trauma.  The 
examiner added that the conditions had been unresponsive to 
treatment and that the appellant was unfit for military duty.

In August 1994, the appellant filed his claim and stated that 
his knees and ankles still caused him a great deal of pain 
and often ground and snapped.

At an October 1994 VA examination, the appellant reported 
that his right anterior knee pain had occurred in service due 
to running.  He stated that he currently had pain after 
running and prolonged sitting.

He had no effusion on his knee.  He had normal patellar 
mobility, stability, and tracking.  He had mild tenderness at 
the medial facet and the interior pole of his patella.  He 
had no pain with patellar grinding.  His knee was 
ligamentously stable.  He had no joint line tenderness.  An 
X-ray examination of his knee was normal.  He was diagnosed 
with patellofemoral pain.

In a February 1996 statement by the appellant's spouse, she 
stated that the appellant's activities had not been limited 
by knee and ankle pain prior to service.  She stated that she 
and the appellant went roller skating frequently.  She 
recalled that after basic training, the appellant's ankles 
and his right knee were swollen and bruised.  She also 
recalled that his ankle and right knee "snapped and ground 
incessantly."  She stated that his ankles and knees still 
grind.  She stated that the appellant complained only of 
severe pain.

Service medical records from the appellant's second period of 
service include the report of his May 1997 enlistment 
examination.  The appellant indicated that he did not suffer 
from swollen or painful joints; bone, joint, or other 
deformity; lameness; a "trick" or locked knee; or foot 
trouble.  The examination of the appellant's lower 
extremities was "normal."

At the appellant's July 1998 separation examination, the 
appellant indicated that he did not suffer from swollen or 
painful joints; bone, joint, or other deformity; lameness; or 
a "trick" or locked knee.  The appellant indicated a 
history of foot trouble because of dry foot skin.  His lower 
extremities were evaluated as "normal."

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 
C.F.R. § 3.303(a) (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
"proof of a present disability there can be no valid 
claim").

The appellant has not presented medical evidence of a current 
right knee disability.  Mere contentions by a claimant, 
without supporting evidence of a current disability, do not 
constitute a well-grounded claim.  Rabideau, 2 Vet. App. at 
144; King v. Brown, 5 Vet. App. 19 (1993).

Although the appellant was diagnosed during service with 
overuse syndrome of the right knee and at an October 1994 VA 
examination with patellofemoral pain, the service medical 
records from the appellant's second period of service, which 
are the most current medical evidence of record, indicate 
that the appellant does not suffer from a right knee 
disability.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render his claims of service connection well grounded for a 
right knee disability.  Caluza, 7 Vet. App. 498.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The contentions and statements 
on appeal of the appellant and his spouse have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability.  Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, no basis in the record 
can be identified that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the August 1998 supplemental 
statement of the case.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


ORDER

Service connection for a right knee disability is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


